t c memo united_states tax_court mario r sanhudo petitioner v commissioner of internal revenue respondent docket no filed date mario r sanhudo pro_se blaise g dusenberry and randall b pooler for respondent memorandum findings_of_fact and opinion panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 all section references are to the internal_revenue_code in effect for the tax years at issue all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioner's federal income taxes for the taxable years through as follows year deficiency dollar_figure big_number big_number the issue for decision is whether petitioner may deduct claimed employee business_expenses for the years in issue findings_of_fact some of the facts have been stipulated and they are so found the stipulation and the attached exhibits are incorporated herein by this reference at the time of filing the petition herein petitioner resided at cape canaveral florida during the years in issue petitioner was a civilian mariner assigned to the ship usns vanguard t-ag with a port at cape canaveral florida the ship was part of the military sealift command msc msc is part of the u s department of defense and specifically the u s navy civilian employees operate maintain and navigate the vessel to various locations as designated by the navy the usns vanguard is operated by a private company under contract with the u s navy petitioner worked as an engineer on the usns vanguard during the years in issue during through petitioner apparently incurred living automobile and travel_expenses while the ship was in port on his federal_income_tax returns for the years in issue petitioner claimed employee business_expenses prior to the limitation provided by sec_67 as follows year amount dollar_figure big_number big_number the returns in issue were prepared by space coast bookkeeping and taxes inc space coast in the notice_of_deficiency respondent disallowed the claimed employee_business_expense deductions at trial respondent conceded that the itemized_deductions claimed by petitioner were incurred and paid respondent also conceded that petitioner is entitled to a portion of the claimed deductions opinion respondent asserts that petitioner has failed to establish that the claimed expenses over and above those allowed are ordinary and necessary business_expenses incurred while carrying on petitioner's trade_or_business as an employee petitioner argues that the internal_revenue_service irs acted unfairly in examining his returns and that the examination was the result of respondent agreed that petitioner is entitled to deduct percent of the claimed automobile expenses for each of the years in issue also respondent agreed that petitioner is entitled to deduct dollar_figure dollar_figure and dollar_figure for the taxable years and respectively relating to claimed employee business_expenses other than vehicle parking fee toll and travel_expenses an investigation of his return preparer space coast petitioner also complains that the irs failed to respond to his inquiries the determinations of the commissioner in a notice_of_deficiency are presumed correct and the burden_of_proof is on the taxpayer to show that the determinations are incorrect rule a 290_us_111 deductions are a matter of legislative grace and petitioner bears the burden of proving entitlement to any claimed deductions 292_us_435 sec_162 permits a deduction for ordinary and necessary expenses_incurred while carrying_on_a_trade_or_business since petitioner is an employee any deductions to which he might be entitled would be included as employee expense deductions on schedule a 54_tc_374 petitioner has failed in his burden_of_proof petitioner did not present any documents or testimony in this case upon which we can make a finding that there was a business_purpose to the claimed employee_expenses in fact petitioner testified that some of the expenses related to visiting family members thus there is no question but that some of the claimed expenses are personal in nature and nondeductible sec_262 with respect to petitioner's complaints that he was unfairly selected for examination we note that the commissioner in an attempt to ascertain the correctness of a taxpayer's return may examine any books papers records or other data which may be relevant to such an inquiry sec_7602 petitioner cites no specific authority as a basis for his position simply alleging that it is improper for the commissioner to examine taxpayers based solely upon their connection with a particular preparer respondent's decision to examine petitioner's return even if based solely upon petitioner's connection with space coast does not constitute an improper reason to select petitioner's return for examination 673_f2d_1062 9th cir affg 73_tc_1163 petitioner therefore has not established that his selection for examination was improper we understand petitioner's frustration in circumstances where the irs failed to timely respond to inquiries nevertheless such a failure by the irs does not alter the obligation of petitioner to satisfy the court that the claimed expenses qualify as employee business_expenses petitioner has failed to do that based on the foregoing respondent's determination is sustained except to the extent respondent made concessions at trial decision will be entered under rule
